On Application fob Rehearing.
Manning, C. J.
A member of the bar applies as amicus curias for a rehearing of this cause. The application for a rehearing was filed within six days, but was not called to our attention, nor any order either asked or made in relation to it, within that. time. Although it is competent for the court to grant a rehearing, either on the suggestion of an amicus cuñas, or ex proprio mota, we are of opinion that the mere filing of an application for rehearing by an amicus cuñas has not the effect of suspending the judgment, as is the case when such application is made by one of the parties to the suit. The judgment has become final and is the property of the parties, and therefore
The application for a rehearing can neither be considered nor allowed.